Citation Nr: 1041787	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-35 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for status post venous 
stripping of the right leg with varicose veins, currently 
evaluated as 40 percent disabling from April 28, 2010.  

2.  Entitlement to an increased evaluation for status post venous 
stripping of the right leg with varicose veins, evaluated as 10 
percent disabling prior to April 28, 2010.  

3.  Entitlement to an initial compensable evaluation for deep 
vein thrombosis of the right leg.  

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) prior to April 28, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This matter was previously before the Board in February 2010.  
The Board reached final decisions on five other issues at that 
time.  The issues of increased ratings for varicose veins and 
deep venous thrombosis were remanded for further development, as 
was a claim for a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  

After requested development was completed, the RO increased the 
evaluation for the Veteran's status post venous stripping of the 
right leg with varicose veins to 40 percent, effective from April 
28, 2010.  A Veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, as the evaluation remains less than 100 percent, and 
as the increase did not encompass the entire period on appeal, 
this issue has now been characterized as two parts, as expressed 
on the first page of this decision.  

The RO also granted the Veteran's claim for a TDIU from April 28, 
2010.  This is considered a complete grant of the benefit sought 
on appeal as of that date.  The time period prior to that grant 
remains at issue.  The Veteran's claim for a compensable 
evaluation for deep vein thrombosis continued to be denied, and 
will be addressed further below. 

The Veteran appeared at a hearing at the RO before the 
undersigned Veterans Law Judge in November 2009.  A transcript of 
this hearing is in the claims folder.

As noted in the February 2010 Board decision, the Veteran was 
issued a statement of the case for the issue of entitlement to a 
waiver of overpayment in January 2009.  He has not submitted a 
substantive appeal of this issue, and a February 2009 Report of 
Contact notes that the Veteran does not intend to appeal this 
issue.  This matter is not before the Board, and the Board will 
proceed with consideration of the other issues on appeal.  38 
C.F.R. § 20.200 (2010).

The Board notes that the May 2010 supplemental statement of the 
case includes four issues that were denied by the February 2010 
Board decision.  These issues are not before the Board. 

The issues of entitlement to an initial compensable evaluation 
for deep vein thrombosis of the right leg and a TDIU prior to 
April 28, 2010 will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 28, 2010, the Veteran's varicose veins were 
productive of intermittent edema with aching and fatigue after 
prolonged standing or walking.  

2.  Beginning April 28, 2010, the evidence has demonstrated both 
persistent edema and stasis pigmentation.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for 
status post venous stripping of the right leg with varicose veins 
from April 28, 2010 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.104, Code 7120 
(2010). 

2.  The criteria for an evaluation in excess of 10 percent for 
status post venous stripping of the right leg with varicose veins 
before April 28, 2010 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.104, Code 7120 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. 
§ 3.159(b)(1) (2010).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with VCAA notification letters in 
January 2005, August 2005, and January 2006.  These letters were 
all provided to the Veteran prior to the April 2006 decision on 
appeal.  They contain the information required by Pelegrini, as 
well as the first three elements of Dingess.  

As for the last two elements of Dingess, the Veteran was provided 
with notification as to the assignment of the degree of 
disability in a September 2008 letter.  The failure to provide 
this information in a timely manner does not result in any harm 
to the Veteran, as his claim was readjudicated in a May 2009 
supplemental statement of the case.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

Unfortunately, the Veteran has not been provided with information 
pertaining to the assignment of effective dates.  However, the 
Board finds that this does not result in any harm to the 
Veteran's claims.  As the Veteran's claims will be denied, no 
additional effective date will be assigned.  Therefore, the Board 
can proceed with this decision without fear of causing harm to 
the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
Board concludes that the duty to notify the Veteran has been met.

The Board further concludes that the duty to assist the Veteran 
has been met.  The Veteran has been afforded recent VA 
examinations of his disabilities.  Treatment records from both VA 
and private sources have been received.  The Veteran provided 
testimony regarding his disabilities at the November 2009 
hearing.  There is no indication of any relevant outstanding 
evidence for these issues.  Therefore, the Board will proceed 
with consideration of the appeals.

Increased Evaluation

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings. Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, the Board will consider whether or not a 
staged rating is appropriate for the period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The record indicates that entitlement to service connection for 
varicose veins of the right leg was established in a February 
1989 rating decision.  A zero percent evaluation was assigned for 
this disability, effective from August 1988.  This evaluation was 
increased to 10 percent in a July 1993 rating decision, also 
effective from August 1988.  A temporary total rating was 
assigned from March 1988 to May 1988, after which the evaluation 
was returned to 10 percent.  As previously noted, a May 2010 
rating decision increased the evaluation to the current 40 
percent rating, effective from April 28, 2010.  

The Veteran's status post venous stripping of the right leg with 
varicose veins is evaluated under the rating code for varicose 
veins.  Under the provisions of 38 C.F.R. § 4.104, Code 7120, a 
noncompensable rating is warranted for asymptomatic palpable or 
visible varicose veins.  A 10 percent rating is warranted for 
intermittent edema of the extremity or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms relieved 
by elevation of the extremity or by compression hosiery.  A 20 
percent rating is warranted for persistent edema that is 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 percent 
rating is warranted for persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  A 60 percent 
rating is warranted for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  Finally, a 100 percent rating is assigned for 
massive board-like edema with constant pain at rest.  38 C.F.R. § 
4.104, Diagnostic Code 7120.

A note following Diagnostic Code 7120 criteria provides that 
these evaluations are for the involvement of a single extremity.  
If more than one extremity is involved, each extremity is to be 
evaluated separately, and combined under 38 C.F.R. § 4.25, using 
the bilateral factor found at 38 C.F.R. § 4.26, if applicable.  
Id.

The Veteran was afforded a VA examination of his varicose veins 
in February 2006.  He complained of a swollen right leg, as well 
as burning and shooting pains.  He also complained of periodic 
itch and scale in the lower leg.  On examination, the Veteran 
appeared well and in no distress.  His right leg was swollen 
below the knee.  There was some hyperpigmentation as well as 
minimal scaling.  The dorsalis pedis pulse was two plus, and the 
first toenail had thickening and yellow discoloration.  There was 
no scarring.  The impression was that the findings were 
consistent with post-phlebitic syndrome with statis dermatitis.  

The Veteran also underwent a VA examination of the joints in 
February 2006.  He walked with a significant limp, and his 
symptoms included a burning sensation in the calf and big toe of 
the right lower extremity.  He took anti-inflammatory medicine, 
as well as pain medication.  The Veteran wore a TED stocking on 
the right leg to prevent deep vein thrombosis.  

Private medical records dated February 2008 show that the Veteran 
had mild venous statis dermatitis, and varicosities.  

April 2008 VA treatment records show minimal dry dark skin at the 
ankles, minimal tinea pedis on the underside of the toes, 
varicose veins on the right leg, and no edema.  The assessment 
was varicosities and stasis, tinea pedis, and likely 
onychomycosis.  The Veteran was to continue to wear his 
compression hose and was prescribed medication for his skin 
change, which was described as minimal and benign.  August 2008 
records show he continued to use the compression hose.  March 
2009 records note edema and the continued use of a stocking.  

VA records from August 2009 note the Veteran's history of vein 
stripping in 1987 and in 1998.  He had chronic right lower 
extremity edema.  His leg felt heavy, tired, and weak, and it 
throbbed.  The Veteran wore hosiery to his knee.  There was some 
improvement in his discomfort when it was raised in the morning.  
He could only walk a quarter of a mile before the leg caused 
significant discomfort and he was forced to sit.  On examination, 
there was obvious swelling of the right lower extremity to mid 
thigh.  There were hemosiderin changes to the lower third of his 
right lower extremity.  No thrombosed veins or varicosities were 
noted.  The diagnosis was chronic venous insufficiency, right 
lower extremity, status post deep vein thrombosis times three.  

December 2009 VA treatment records note multiple patent varicose 
veins through the calf.  Other December 2009 records state that 
the Veteran has some swelling in the right lower extremity that 
is partially relieved with elevation.  He wore compression hose 
daily.  

The Veteran was afforded a VA examination of his varicose veins 
on April 28, 2010.  A review of the claims folder was completed.  
The Veteran had undergone two surgeries for his varicose veins.  
He had developed stasis dermatitis, and continued to have 
varicose veins.  The Veteran wore compression hose and was not 
currently using any medication for his pain.  However, he had 
recently retired from his job as a basketball coach and referee 
because of the problems with his right extremity.  He reported 
pain 30 out of 30 days, which he described as a deep aching pain 
that was worse when he was standing.  He had recently seen a 
vascular surgeon because of increased swelling in the right lower 
extremity.  The surgeon did not recommend stripping of the right 
lower extremity because of the likelihood of returning varicose 
veins would be very high.  The swelling was only partially 
relieved with elevation, and the Veteran had to wear compression 
hose daily.  An ultrasound noted multiple patent varicose veins 
throughout the calf, with no evidence of a popliteal cyst.  

On examination, there were prominent veins noted in the calves, 
which were warm to touch.  Petal pulses were +1 bilaterally.  
Stasis dermatitis was evident in the medial aspect of the right 
ankle and right foot.  The right lower extremity was edematous, 
with +1 edema.  The diagnoses included chronic venous 
insufficiency of the right lower extremity, bilateral varicose 
veins of the extremities, and venostasis of the right lower 
extremity.  

The Board finds that entitlement to an evaluation of greater than 
10 percent is not warranted prior to April 28, 2010.  Although 
the VA treatment records show that the Veteran had edema, it is 
best described as intermittent during this period.  Edema was not 
shown on every treatment record before April 2010.  In fact, 
April 2008 records specifically state there was no edema.  The 
Board concludes that while the edema was chronic, it was at worse 
intermittent before April 2010.  Although statis dermatitis was 
cited in February 2006, this was before the edema became 
persistent and therefore does not provide a basis for a higher 
rating.  As the evidence does not demonstrate persistent edema, 
an evaluation of greater than 10 percent is not warranted.  
38 C.F.R. § 4.104, Code 7120.  

As for the period beginning on April 28, 2010, the Board finds 
that an evaluation in excess of 40 percent is not warranted.  
There is no evidence that the Veteran has experienced ulcers as a 
result of his varicose veins, much less the persistent ulceration 
required for a 60 percent evaluation.  The criteria for an 
evaluation in excess of 40 percent have not been met.  38 C.F.R. 
§ 4.104, Code 7120.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that the 
veteran's service connected varicose veins present such an 
exceptional or unusual disability picture, with such factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular schedular standards.  Although the record indicates that 
the Veteran has been unable to work as a result of his 
disability, the Board notes that a TDIU has already been 
assigned.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).  


ORDER

Entitlement to an increased evaluation for status post venous 
stripping of the right leg with varicose veins, currently 
evaluated as 40 percent disabling from April 28, 2010, is denied. 

Entitlement to an increased evaluation for status post venous 
stripping of the right leg with varicose veins, evaluated as 10 
percent disabling prior to April 28, 2010, is denied. 


REMAND

In the remand portion of the February 2010 decision, the Board 
noted that in the matter of the Veteran's claim for a compensable 
evaluation for his deep vein thrombosis, the record shows that 
this disability is evaluated under 38 C.F.R. § 4.104, Code 7115.  
This rating code provides, in part, for increased evaluations 
based on the ankle/brachial index.  Note (1) explains that the 
ankle/brachial index is the ratio of the systolic blood pressure 
at the ankle divided by the simultaneous brachial artery systolic 
blood pressure.

It was further noted that his most recent VA examination for his 
deep vein thrombosis was conducted in August 2008, but that it 
did not include any findings regarding the ankle/brachial index.  
As VA examinations must address the factors listed in the rating 
code in order to be sufficient for the evaluation of a service 
connected disability, the Board found that the Veteran must be 
scheduled for an additional VA examination of his deep vein 
thrombosis.  The remand specifically stated that the 
ankle/brachial index must be obtained.  

At the April 28, 2010 examination, an ultrasound was interpreted 
as negative for deep venous thrombosis.  The examination did not 
include the ankle/brachial index requested by the Board.  

The RO/AMC continued the zero percent evaluation on the basis 
that there was no current evidence of deep venous thrombosis.  
However, the Veteran remains service connected this disability, 
and the ankle/brachial index must be obtained in order to 
evaluate this disability under the rating criteria.  The Board 
observes that an ankle/brachial index of 1.0 or less would in 
itself be evidence of deep vein thrombosis.  

The Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The issue of a TDIU prior to April 28, 2010, 
will be deferred pending the development requested herein.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination for deep vein thrombosis in 
order to determine its current severity.  
All indicated tests and studies necessary 
for the evaluation of this should be 
conducted.  The ankle/brachial index 
for the right leg must be obtained if 
the Veteran reports for the 
examination.  The claims folder must be 
made available to the examiner for review 
before the examination.  All clinical 
findings should be reported in detail.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record as 
to the remaining issues.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


